         Case 2:21-cv-00113-PA-AS Document 13 Filed 04/30/21 Page 1 of 2 Page ID #:101

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           CV 21-00113-PA (AS)                                   Date    April 30, 2021
   Title         David Daryl Jones, et. al., v. Myvette Goldburn



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


       On March 23, 2021, the Court issued an Order dismissing Plaintiffs’ Second Amended
Complaint with leave to amend and directing Plaintiffs to file a Third Amended Complaint within
thirty days if they still wished to pursue this action. (Dkt. No. 12). The Court’s Order warned
Plaintiffs that “failure to timely file a Third Amended Complaint . . . may result in a
recommendation that this action, or portions thereof, be dismissed with prejudice for failure to
prosecute and obey court orders” under Federal Rule of Civil Procedure 41(b). (Id. at 16). To
date, Plaintiff has failed to file a Third Amended Complaint, request an extension of time to do
so, or otherwise communicate with the Court.

       The Court will provide Plaintiff a final opportunity to file a Third Amended Complaint.
Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than May 21,
2021, why this action should not be dismissed with prejudice for failure to prosecute. This Order
will be discharged upon the filing of a Third Amended Complaint that complies with the Court’s
previous orders or upon the filing of a declaration under penalty of perjury stating why Plaintiff
is unable to file a Third Amended Complaint.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for
Plaintiff’s convenience. Plaintiff is again warned that a failure to timely respond to this Order
will result in a recommendation that this action be dismissed with prejudice under Federal Rule
of Civil Procedure 41(b) for failure to prosecute and obey court orders.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
         Case 2:21-cv-00113-PA-AS Document 13 Filed 04/30/21 Page 2 of 2 Page ID #:102

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL
   No.          CV 21-00113-PA (AS)                                      Date       April 30, 2021
   Title        David Daryl Jones, et. al., v. Myvette Goldburn

         IT IS SO ORDERED.

cc:      Percy Anderson, United States District Judge


                                                                                0       :    00
                                                  Initials of Preparer                AF




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                       Page 2 of 2
